ATTACHMENT TO PTO-90C
                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on 10/4/21 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the claims are all drawn to a non-elected species. See 37 CFR 1.111. See also paragraph 3 below. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS
Claim 1 is the only independent claim. Claim 1 has been amended to recite “wherein the first raised area is a separate component from the elongated portion”. Applicant cites specification paragraphs [0070] and [0072] as well as Figs 13 and 14A-14E of the original disclosure as supporting all of the latest amendments to claim 1. See the Remarks filed 10/4/21 at paragraph 1 thereof. On the other hand, the above noted claim feature does not appear to be described at all in [0070]. Nor does the claim feature appear to be described at all in Figs 13 and Figs 14A-14E. Moreover, the examiner notes with regard to applicant’s citation to the figures, that figures of the spacer other than Fig 14A are non-elected, and therefore, cannot be relied upon as supporting disclosure for independent claim 1. 
As to [0072], the paragraph does teach that “the elongated portion may be a separate component from the first end 72 and the second end 74”. Although this appears to be somewhat different from what is claimed in both terminology and meaning (in contravention of the relevant law and rules), the teaching is close enough to the above 
Claim 1 has also been amended to recite that “the first raised area” is “present only on the first side of the elongated portion”. This claim limitation too does not appear to be described at all in the portions of the original disclosure cited by applicant, and in that sense, it does not appear to be described in the disclosure of elected Fig 14A. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JACOB K ACKUN/Primary Examiner, Art Unit 3736